department of the treasury internal_revenue_service washington d c tax_exempt_and_government_entities_division uniform issue list 4980f mar legend company a provider b provider c date date date date date date plan_year year amount x days y days z days aa days amount plan x page plan z employee t dear this is in response to the date letter submitted on your behalf by your authorized representative as supplemented by correspondence dated date and date in which you request a waiver of the excise_tax under sec_4980f of the internal_revenue_code the code’ as it applies to plan z facts the following facts and representations have been submitted under penalty of perjury in support of the ruling requested company a is a tax-exempt social service agency the mission of company a is to help individuals and families by offering assistance to them through an array of social health cultural and educational programs prior to year company a maintained plan x a defined contribution money_purchase_pension_plan intended to be qualified under sec_401 of the internal_revenue_code plan x was established approximately thirty years ago on date the terms of plan x required company a to make a fixed non- discretionary annual contribution in the amount of amount prior to year company a retained provider b to administer plan x company a changed service providers in year from provider b to provider c on date on the advice of provider c company a converted plan x to plan z a defined contribution profit sharing plan that allowed for discretionary annual contributions to be made to the plan since date and until the date of this ruling_request there has been no reduction in the amount of the annual contributions and company a has continued to make annual contributions to plan z in the amount of amount on date company a issued a notice to employees of company a that was intended to comply with sec_4980f of the internal_revenue_code h notice this notice was required as a result of the conversion of plan x to plan z the number of days between date the date of conversion of plan x to plan z and date the date of the issuance of the section h notice is x days you through your authorized representative assert that the h notice was not timely sent because of your reliance upon providers b and c who are both page experienced service providers and who failed to advise you of the necessity for sending the h notice employee t of company a was responsible for monitoring the administration of plan x leading up to the conversion employee t was responsible for working with provider b and provider c prior to during and after the conversion of plan x to plan z neither provider b nor provider c counseled employee t on the need to send a notice of conversion or h notice to the participants of plan x at any time on date employee t first became aware of the company's failure to send a h notice regarding the plan conversion while discussing an unrelated matter with outside counsel the outside counsel is unaffiliated with either provider b or provider c the number of days between date the date of conversion and date is y days employee t took no action to correct the failure to send the h notice nor did she make any other employee of company aware of the failure to provide the h notice employee t’s employment with company a terminated on date the number of days between the date the date employee t first learned of the failure to send the h notice and date the date of her termination with company a is z days on date aa days after employee t had left company a's employ employee t’s replacement became aware of the need to send out a notice of conversion to the participants of plan x on date less than days later company a sent out the notice of conversion you assert that imposing a tax on company a under sec_4980f of the code would lead to a reduction of the programs and services provided by company a and cause undue harm to the charitable recipients of the services and programs provided for by company a you have documented the financial and operating status of company a company a has operated at a net_loss in recent history company a has recently reduced its programs and outreach due to company a's distressed financial condition you assert that the financial distress shared by the nation has had a similarly deleterious impact upon company a’s financial status issue based on the above you through your authorized representative request the following letter_ruling that the tax imposed under sec_4980f of the code be waived under the provisions of sec_4980f of the code with respect to company a’s failure to timely provide the section h notice with respect to its conversion of plan x to plan z law page sec_4980f of the code was added by the economic_growth_and_tax_relief_reconciliation_act_of_2001 egtrra section a of egtrra provides that sec_4980f of the code applies to plan amendments taking effect on or after date sec_4980f of the code imposes a tax on the failure of any applicable_pension_plan to meet the requirements of sec_4980f with respect to any applicable_individual sec_4980f of the code states that the amount of the tax imposed by the failure to comply with subsection a shall be dollar_figure for each day of noncompliance sec_4980f of the code provides that no tax shall be imposed by sec_4980f on any failure during any period for which it is established to the satisfaction of the secretary that any person subject_to liability for such tax did not know that the failure existed and exercised reasonable diligence to meet the requirements of sec_4980f sec_4980f of the code provides that no tax shall be imposed by sec_4980f on any failure if a any person subject_to liability for the tax exercises reasonable diligence to meet the requirements of sec_4980f and b such person provides the notice described in sec_4980f during the 30-day period beginning on the first day such person knew or exercising reasonable diligence would have known that such failure existed sec_4980f of the code provides that in the case of a failure that is due to reasonable_cause and not to willful neglect the secretary may waive part or all of the tax imposed by sec_4980f to the extent that the payment of such tax would be excessive or otherwise inequitable relative to the failure involved sec_4980f of the code provides that the notice required in sec_4980f shall be provided within a reasonable_time before the effective date of the plan amendment sec_4980f provides that if an applicable_pension_plan is amended to provide for a significant reduction in the rate of future accrual the plan_administrator shall provide the notice described in paragraph to each applicable_individual sec_54_4980f-1 question and answer b of the income_tax regulations provides that an amendment converting a money purchase plan to a profit sharing plan is in all cases deemed to be an amendment that provides for a significant reduction in the rate of future benefit_accrual page analyis the internal_revenue_code provides for a waiver of the tax imposed under code sec_4980f when the failure to send a notice is due to reasonable_cause in this instance company a was required by sec_4980f to provide a section h notice upon the conversion of plan x a money_purchase_pension_plan to plan z a profit sharing plan neither provider b nor provider c advised company a of the necessity for such a notice thus we believe that the notice was not timely provided due to the taxpayer's reasonable reliance upon experienced service providers and justifies a waiver of the excise penalty for the period when company a was unaware of the need to send out the notice ie from the date of the conversion date to date when employee t was advised of the necessity for the h notice or y days however on date company a through its employee t became aware of the need to provide the notice employee t failed to provide the h notice or advise any other employee of the necessity for the notice employee t terminated her employment on date the number of days during this period is z days no reasonable_cause exists for failure to provide the section h notice during the said z days period of time applying the dollar_figure per day tax causes company a to owe a tax for this lapse in the amount of amount once the replacement for employee t realized the need for the h notice the notice was promptly provided to affected plan participants thus we believe that from the date of employee t's termination of employment with company a on date through the date that the section h notice was sent to plan participants on date company a again was not aware of the necessity for the h notice and once aware took timely and appropriate action to provide the section h notice within days of date thus with respect to this period good cause exists which justifies a waiver of the excise_tax penalty for the period conclusion thus with respect to your ruling requests we conclude as follows the tax imposed under sec_4980f of the code is waived under the provisions of sec_4980f of the code for the periods during which company a was unaware of the necessity for making the election to the extent described above ie from date to date and from date to date however the tax is not waived for the period beginning with date and ending with date or z days no opinion is expressed as to the tax treatment of the transaction described herein under the provisions of any other section of either the code or regulations which may be applicable thereto this letter is directed only to the taxpayer who requested it sec_6110 of the code provides that it may not be used or cited as precedent page pursuant to the power_of_attorney on file with this office you are receiving the original of this letter_ruling and your representative is receiving a copy of the letter_ruling if you wish to inquire about this ruling please contact the undersigned at please address all correspondence to se t ep ra t3 - sincerely acting manager employee_plans technical group enclosures deleted copy of this letter notice of intention to disclose notice cc
